Title: To George Washington from Arthur St. Clair, August 1789
From: St. Clair, Arthur
To: Washington, George



[New York, August 1789]

The Country, generally known by the appellation of the western Territory, is a Tract of Land bounded by the western Limits of Pennsylvania on the East; by the River Ohio on the South; by the River Mississippi on the West; and by the Line of separation between the United States and the Province of Quebec on the North. This extensive Region is blessed with a fertile Soil and desirable Climate in every part of it which has yet been explored; and the Inhabitants of the neighbouring States, very early discovered a strong Disposition to take Possession of it—Congress, in order to turn that Disposition to the public Advantage, and to secure to the united States the Benefits that were expected to flow from the right to the Soil, as a fund for discharging the Domestic Debts, gave orders that it should be sold, and established a form of Government for the future Inhabitants: Sales have been made of some considerable Portions of it—A Number of People, from various parts of the United States have been introduced, and the Government has been organized. It is the Duty of the Secretary to transmit to Congress, every six Months, the Detail of the Governors proceedings, as well as Copies of the Laws that have been adopted and published by him and the Judges, who are constituted temporary Legislators until the Inhabitants reach to a certain Number. This has been done, and they will, of course, be laid before the President thro’ the proper Officer. But there are some things, that should be made known, that cannot be properly communicated in that Way, which I beg your Permission to submit to your Notice.

In the Ordinance for establishing the Government there is no Provision for its Administration in case of the Death Resignation or necessary Absence of the Governor—This is a Defect that requires to be supplied, more especially as the Management of Indian Affairs is a part of the Governors Duty, and will sometimes render his Absence unavoidable.
The Governor and Judges or a Majority of them are to adopt and publish such Laws of the original States, Criminal and Civil, as they judge proper and best suited to the Circumstances of the Territory; and they are to be in force until disaproved by Congress. There are upon the Missisippi and Wabash Rivers a considerable Number of People, the remains of the ancient french Colony, who have been accustomed to be governed by the Laws of France, the Customs of Canada, and the arbitrary Edicts of the british Commandants, after they fell under the Power of Britain: there are also some People there, who migrated from Virginia after the Cession of the Country to the united States. A Settlement is begun between the great and little Miami composed of Emigrants from Virginia and New Jersey, but principally from the last. The Reservation, for the Virginia Officers, upon the Scioto River, has turned the Attention of many to that part of the Country, and a Settlement will be made there, so soon as it shall be laid open, by People from Virginia, and the District of Kentucky where they have been used to the Laws & Customs of Virginia. Higher up the Ohio comes the Country purchased by the Ohio Company, which being composed of Adventurers, chiefly, from Massachussets, Connecticut and Rhode Island, the first Inhabitants are, and will be, from those States. Above that again are the Ranges of Townships part of which have been sold, and as they are now the Property of Persons in New York, Jersey and Pennsylvania, the Settlements will be made by People from those States—to the north of the last is the Connecticut Reservation, which that State is now disposing of—and to the north of the Ohio Companys Tract one of the Reservations for the late Army lays. Laws that are to run thro’ so great an extent of Country, and are to operate upon People who have very different Habits and Customs require to be very attentively considered; and it would seem that they should be composed rather by an intermixture of those of all the original States, than that the Acts of any one

particular State should be adopted—there would otherwise be a danger of introducing Regulations, proper enough for a small territory, which would not suit an extensive Country, circumstanced as the western Territory will be with respect to the Habits of its People. The Laws and Customs of the four New England States have a great Affinity to each other. Persons who have lived long under any System of Law contract a Veneration for it. The Judges, who it is to be supposed will alway be professional Men, used to contemplate the Laws of the States where they have lived with a favorable Eye, and from one point of View only, will see Excellencies on each that are not so obvious to others: each of them will have a predilection for those he has been used to: By discussing the Principles upon which they have been respectively founded, and comparing their Operation and Effects, an intermixture that would suit the whole Country, and tend to make the Inhabitants one People, would probably be obtained, without shocking too much the prejudices of any—to that End it seems necessary that the Judges should be drawn from different parts of the united States. Two of the three Judges were from New England, and one from New Jersey—All of them deeply interested, as Proprietors, in the Tracts of Country that had been sold. It may be a Question whether some Inconveniencies may not arise from the last Circumstance, (for Interest often hangs, insensibly to the Persons themselves, a Biass upon the Minds of very honest and upright Men) and that the Advantage of a District might be preferred to the Interest of the Territory.
That part of the Ordinance which constitutes the Governor and Judges the temporary Legislators of the Territory is not clearly expressed, and requires Explanation—A Difference of Sentiment arose between the Governor and Judges upon the true meaning and design of it. The Judges contended that, from the Words, where two only of them agreed to a Law, there the concurrence of the Governor was necessary; but where all three agreed, they had a Power to promulgate, tho’ his Concurrence should be refused. This was thought a dangerous Doctrine, and agreeable to neither the Spirit nor the Words of the Ordinance. The Governor thought it a discription of official, not numerical, Persons, of whom the he must always be one—that the true Interpretation was, that the Governor and the

Judges, or the Governor with any two of the Judges shall have power to adopt and publish Laws, but the Judges without the Governor shall not have that Power—It seems proper that the Governor should have power to stop a law which might be injurious to the united States, more especially when it is recollected that, as proprietors in large Districts, the Judges may have a separate Interest. It is believed that an Attempt would have been made to establish the Construction of the Judges had not Death removed one of them—In that Case, the Governor would have thought himself bound in Duty to have forbid Obedience by Proclamation, until the Sense of Congress on the Subject could be known, and the utmost Confusion must have ensued.
It seems to have been the Intention of Congress that entire Laws of some of the original States, or so much of them as would apply to their Circumstances, should be adopted for the Government of the People. But it was found that the Judges were not possessed of the Codes of the different States—that few of the Laws in the Collections they were in possession of would apply, those made in the earlier Stages, and most likely to suit the present State of the Territory, having been generally repealed as the State of Society had changed—it therefore became necessary that Laws, corresponding as nearly as possible to those of the original States should be formed—their first formation was thought to be within the Province of the Judges in their legislative Capacity, the Governor reserving to himself the right to suggest such Alterations & Amendments as he should think necessary, either for the good of the People or the Interest of the united States, and finally to approve or reject them. The Laws that have been published were framed in that manner, and the Governors Observations upon them, in the first Stage, have been recorded with the Secretary of the Territory to be laid before Congress with his other Proceedings.
The present Governor pretends not to a knowledge of Law—He may be succeeded by another under the same Disadvantage: He would therefore suggest the Propriety of appointing an Attorney General, with such a Salary as might be some inducement to a Man of professional Abilities, and it should be declared to be a part of his Duty, to give his Opinion to the Governor upon all Laws proposed to be adopted, and to be responsible

for his Opinions. The Governor by the Ordinance has power to appoint an Attorney General but not to give him a Salary—and if the Appointment was made by him the Attorney would be an Officer of the Territory only, whereas he should be an Officer of the United States. It should also be made his Duty to sue for, or defend, the property of the united States in civil Cases, and this is the more necessary because, a considerable part of the Country on the Mississippi is, or will be, claimed and taken Possession of, under Grants obtained in an irregular, if not a fradulent Manner.
He would also suggest the necessity of a Printer. People cannot be expected to pay Obedience to Laws they never heard of, or could hear of—and it is impossible to spread them sufficiently thro’ that Country by Writing—besides that there is no fund from which the Copiers can be had, and if there was a fund, it is believed the Expence would be equal to if not greater, than what would be incurred by establishing a printing Press.
It would be convenient that an express Power should be delegated to the Governor to fix the Seat of Government, where the principal Offices, & particularly that of the Prothonotary of the supreme Court, should be kept: without that provision the Judges may think it belongs to them to determine where the Offices of their Court shall be; and as two of them are now deeply interested in particular Districts, it is not probable that a Law which should carry them, out of one or other of them, to another part of the Country could be obtained.
The western Territory, taking a comprehensive View of it, is an interesting and very important Appendage to the united States—The fertility of the Soil and temperature of Climate seem to point it out as the Place to which the Emigrations from the Atlantic States should naturally be directed. The foundation of a great additional Strength may be laid in that Country. Circumstanced as it is in many respects its Growth will probably be astonishingly rapid. It is unnecessary to enquire whether those Emigrations will not be hurtful to the Atlantic States: the removal of so many of their People suddenly, and much Property with them, must be very sensibly felt for a long time—a regular Account is taken at Fort Harmar of all that pass down

the Ohio—it is said an equal number go thro’ what is called the Wildnerness—These Accounts are in the War Office. The Spirit however has gone forth, and cannot now be restrained; but it may well be doubted whether the Peopling that Country will ultimately be of Advantage to the Union; or at least, before any Advantage can accrue from it, whether it may not, by means of that Population, be envolved in Difficulties. The Influence of the general Government will not be much felt amongst that People, from the great Distance they are removed from the Seat of it; neither will their connection with, or dependence upon it, be very apparent. Many of their Productions, perhaps all of them, must be the same with those of the old States—Should the Navigation of the Missisippi be opened to them they would soon become Rivals, and look upon each other with all the Malevolence that usually attends such a Situation—should it continue interdicted, they will become Idle restless and disatisfied. With the English Colonies on one side and the Spanish on another, they will be exposed to the Machinations of both those Governments, and in Case of a War with one or both of them (an Event that may not be very far distant) they might be tempted to throw off all Connection with the Parent States, and put themselves under the protection of the one or the other of them. It is not to be doubted that the most alluring Hopes and Promises would be held out to them. It is certain that the British have already had Emissaries amongst the People of the Kentucky District, apparently to stimulate them to Hostilities against the Spaniards, but most probably to cherish the Disposition to revolt, which has appeared there, by intimations that they would be supported from Canada. In these Transactions the british Government will not be committed, and on either Event taking Place, their purpose might be gained. In the Case of a Revolt, the leaders might look up both to Spain and Britain; and it seems not to be impracticable to spread it from the Frontiers of Georgia to Vermont inclusive. In Case of Hostilities with Spain, an alliance would probably be formed between those Nations—their joint Force would be exerted against America, while she would probably stand single; for it is not to be expected that France would support her in a Case where, prima facie, the Wrong would appear to

be on her side; and to do which she must change the whole System of the political Combinations she has been preparing for many Years—The Issue would most probably be disastrous.
Spain, also, looks with Jealousy and Discontent at the Growth of the western Country. Her Minister has marked its Progress with Attention, and has probably discovered that, tho it forms at present a part of the united States, the Ligature that binds them together is a weak one, and the Authority of the General Government over it is not well established. It is strongly suspected that he has an Understanding with some leading Characters, and that thro’ them, the desire to throw off all Connection both with Virginia and the Union, is spread among the People. It seems likewise to be the Expectation of that Court, that the Country they possess upon the Missisippi may be peopled from the united States. They hold out temptations that will succeed with many who have little other governing Principle beside the Desire of Wealth—a thousand Acres of Land, free of Purchase and Taxes—ten Dollars per hundred for Tobacco, and six Dollars for Pork or Beef delivered at New Orleans are offered to all who will remove into Florida, and produce those Articles. Should many People be induced to remove into that Country they will soon imbibe the Spanish prejudices, and be more active to prevent any interference in this profitable Traffic than the Spaniards themselves.
The Minister of that Court is also at work to divert the Emigrations from the United States to the west side of the Mississippi; and he has met with a very proper Agent, Mr Morgan, who possesses a great Degree of Activity and Insinuation. Many People now hold themselves in readiness to follow him, infatuated to such a degree that they are parting with very valuable Possessions on the most disadvantageous Terms. His Expectations, however, for laying the foundation of his Settlement, are turned to Kentucky, where there are many People who have been disapointed in obtaining Land, by the monopolizing Spirit that seized the first Adventures, and now hold it at Price beyond the reach of the Others; and Land being the first Object of their pursuit, they are ready to go to any Country where it can be easily obtained; But Promises of the free Exercise of their Religion; to be governed by their own Laws; and to receive a very great Price for every thing they can raise and

send to New Orleans, are superadded. Many will make the Experiment and they and their Progeny be lost. They will become Spaniards to all intents and purposes; and should it still be designed to prevent the Navigation of the Missisippi, the Situation, directly opposite to the Mouth of the Ohio, seems not to have been ill chosen with that View. The Spanish Commandant at St Louis has also been assiduously endeavouring to induce the french Inhabitants to abandon their Country, and has succeeded with a great Many.
Should it be thought an Object with Congress, to prevent this loss of People and Property (for every Man carries with him more or less of it) it might perhaps be effected by laying open a part of the Western Territory for those who want Land and cannot pay for it immediatly. The Lands upon the Missisippi and Wabash are very inviting and as Settlements are already made upon each of these Rivers would probably be preferred. They might be set at a moderate rate, and an Office opened, where any person might locate them in small Quantities, and where, upon the payment of the purchase Money, which should run upon Interest, they should receive Patents. The People, the loss of whom is the greatest any Country can suffer, would be saved—the Country would be cultivated, and the Union would derive nearly the same Advantage as if the Lands had been paid for in the first Instance; for an Interest would accrue to it, equal to the Interest accruing against it, so far as the appropriations went. This is not a visionary Project, but warranted by Experience, the whole Country of Pennsylvania, while it remained in the Hands of the Propritaries, having been settled in that manner. Besides it seems certain that the Sale of the Country in large Districts, if it ever was an eligible manner of disposing of it, is now over; and some such Mode must be adopted if any farther Advantage is expected from it. The Apprehension that the Choice Spots only would be taken, and the rest remain unregarded, is not well founded if carried to any great Degree. The choicest Spots would doubtless be first taken, but the intermediate Lands, tho of less value abstractedly considered, would soon be in equal Demand—A Fact which has been asscertained in every part of America where that mode of granting Lands has been practised. It seems worth while to make the Experiment, especially as it can be done without Expence

for the Fees would be a sufficient compensation to the Officers it would be necessary to employ in it. The Expectation that the Domestic Debt might be paid off, or very much lessned, by selling that Country in large Portions, was never very well founded. The Experiment that has been made has evinced it. The real Money that has been laid out, and must still be laid out to compleat the Surveys would have bought in much more of the Debt than the Sale of the Land has brought into the Treasury.
Tho’, by the above method, a great Number of People, who will otherwise remove into a foreign Country, might be induced to fix within the Territory of the united States, the Danger from their insidious Neighbours would not be at all lessned. Two Things seem necessary to that End viz., that the People of Kentucky should be made easy, by being allowed to erect themselves into a separate State, and being received into the Union as a Member of it—and that the military Establishment in the western Country should be encreased. A handful of Troops, scattered in small Posts from Venango to the Mississippi, without connection or dependance upon each other, can neither awe the one nor restrain the other. It would seem to be necessary that a Force in some Degree respectable should be stationed in that Country, and that Posts much farther advanced than the present ones, should be taken. The British, if they have ill Designs would be kept in some Check, and those Designs be more readily discovered: Their Influence over the Savages would be lessned, and a very advantageous Trade with them, which now goes to Canada, would be turned into the united States. The People would derive Security, at the same time that they saw and felt that the Government of the Union was not a mere shadow: their progeny would grow up in habits of Obedience and Respect—they would learn to reverence the Government; and the Countless multitudes which will be produced in that vast Region would become the Nerves and Sinews of the Union.
The Connecticut Reservation is a Tract of Land lying along the western Boundary of Pennsylvania. The Deed of Cession, of Claims to Western Lands, made by that State to the united States takes for a beginning a Line, drawn paralel to the western

Boundary of Pennsylvania, one hundred and twenty Miles West from it, so that the Space between those lines is impliedly confirmed to Connecticut; and it was understood in Congress when the Cession was accepted, that it would be considered by the State as confirmed, and would be disposed of in what manner that Government might think proper—the Jurisdiction remains with the united States: Judge Parsons has notified the Governor of the western Country that he had contracted with the State of Connecticut to run the outlines of the Tract but, as the United States were a party in the Business, the line, to be run one hundred and twenty Miles west of Pennsylvania, being a territorial boundary between them and Connecticut, and as it did not appear that they had been consulted, or even had notice of the Intention to asscertain the Boundaries, the Governor did not think proper to permit him to proceed—It may be necessary that He should receive Instructions on that Head, and that the Geographer, or some other Person on the part of the united States should attend the Survey. I have the honor to be with the utmost Respect Sir Your most obedient and most humble Servant

Ar. St Clair

